EXHIBIT 8
Malaube, LLC v. Greenwich Insurance Company, Slip Copy (2020)



                                                                   in response to the COVID-19 pandemic. 2 On September
                   2020 WL 5051581                                 25, 2019, Greenwich entered into an insurance contract
     Only the Westlaw citation is currently available.             with Plaintiff with the latter agreeing to make payments
       United States District Court, S.D. Florida.                 in exchange for Greenwich's promise to indemnify for
                                                                   losses including business income at Plaintiff's restaurant. 3
            MALAUBE, LLC, Plaintiff,                               Plaintiff alleges that the insurance policy is in full effect,
                     v.                                            providing business income and personal property insurance
    GREENWICH INSURANCE COMPANY, Defendant.                        from September 25, 2019 to September 25, 2020.

       Case No. 20-22615-Civ-WILLIAMS/TORRES
                                                                   2
                            |                                              Defendant removed this case to federal court on
                   Signed 08/26/2020                                       June 24, 2020 based on the Court's diversity
                                                                           jurisdiction. Plaintiff is a citizen of Florida
Attorneys and Law Firms                                                    and Greenwich is a citizen of Delaware and
                                                                           Connecticut.
Jacob Karl Auerbach, Gallup Auerbach, Coral Springs, FL,
Krystina Trogolo Endara, Lyle Eric Shapiro, Herskowitz             3       The restaurant serves Italian food at 5748 Sunset
Shapiro PLLC, Miami, FL, for Plaintiff.                                    Drive, Miami, FL 33143.

Dan Millea, Pro Hac Vice, Zelle LLP, Minneapolis, MN,              On March 17, 2020, Miami-Dade Mayor Carlos Gimenez
Christine M. Renella, Zelle LLP, Miami, FL, for Defendant.         signed an order to close all restaurants for indoor dining
                                                                   and only permitted takeout and delivery as a result of
                                                                   the COVID-19 pandemic. Florida Governor, Ron DeSantis,
                                                                   then issued an executive order on March 20, 2020 that
       REPORT AND RECOMMENDATION ON
        DEFENDANT'S MOTION TO DISMISS                              closed all onsite dining at restaurants. 4 Plaintiff claims
                                                                   that these orders resulted in significant business losses for
EDWIN G. TORRES, United States Magistrate Judge                    Plaintiff's restaurant and that Greenwich was obligated to
                                                                   pay because of government orders that prohibited access to
 *1 This matter is before the Court on Greenwich Insurance         indoor dining. When Plaintiff demanded payment for these
Company's (“Defendant” or “Greenwich”) motion to dismiss           losses, Greenwich denied Plaintiff's claim because Plaintiff
against Malaube, LLC's (“Plaintiff”) amended complaint.            did not experience any physical loss or damage to the insured
[D.E. 10]. Plaintiff responded to Defendant's motion on            property. Plaintiff now fears that, with Greenwich's improper
July 30, 2020 [D.E. 14] to which Defendant replied on              denial of its insurance benefits, its restaurant may be forced
August 6, 2020. [D.E. 15]. Therefore, Defendant's motion is        to close permanently. Therefore, Plaintiff seeks a declaratory
now ripe for disposition. After careful consideration of the       judgment that the insurance policy provides coverage for the
motion, response, reply, relevant authority, and for the reasons   losses stemming from the government shutdowns including
discussed below, Defendant's motion to dismiss should be           costs, prejudgment interest, and attorney's fees.
GRANTED. 1
                                                                   4       We refer to these collectively as the Florida
1       On August 7, 2020, the Honorable Kathleen                          Emergency Orders.
        Williams referred Defendant's motion to dismiss to
        the undersigned Magistrate Judge for disposition.
        [D.E. 16].                                                         II. APPLICABLE PRINCIPLES AND LAW

                                                                   Under Federal Rule of Civil Procedure 12(b)(6), a court
                     I. BACKGROUND                                 may dismiss a claim for failure to state a claim upon which
                                                                   relief can be granted. “To survive a motion to dismiss, a
Plaintiff filed this action on April 23, 2020 [D.E.1] in Florida   complaint must contain sufficient factual matter, accepted as
state court, seeking to recover insurance benefits for the loss    true, to ‘state a claim to relief that is plausible on its face.’
of business income as a result of government shutdowns
                                                                   ”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
Malaube, LLC v. Greenwich Insurance Company, Slip Copy (2020)


                                                                     that induce physical distress, illness, or disease. Second,
   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
                                                                     Defendant claims that there is no insurance coverage because
Conclusory statements, assertions or labels will not survive a
                                                                     Plaintiff failed to allege that it suffered any direct physical
12(b)(6) motion to dismiss. Id. “A claim has facial plausibility
                                                                     loss or damage to property. And third, Defendant reasons
when the plaintiff pleads factual content that allows the court
                                                                     that the two Florida Emergency Orders never prohibited
to draw the reasonable inference that the defendant is liable
                                                                     Plaintiff from accessing the insured property – a prerequisite
for the misconduct alleged.” Id.; see also          Edwards v.       that must be satisfied before insurance coverage can apply.
Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010) (setting           Before we consider the merits, we must consider the general
forth the plausibility standard). “Factual allegations must be       principles governing the interpretation of insurance contracts
enough to raise a right to relief above the speculative level[.]”    under Florida law. These principles are necessary, as they will
   Twombly, 550 U.S. at 555 (citation omitted). Additionally:        inform the analysis that follows.

   *2 Although it must accept well-pled facts as true, the           5      In determining whether Plaintiff's amended
  court is not required to accept a plaintiff's legal conclusions.
                                                                            complaint fails to state a claim, we may consider
      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (noting                   the language of the policy itself because exhibits
  “the tenet that a court must accept as true all of the                    are part of a pleading “for all purposes.” Fed.
  allegations contained in a complaint is inapplicable to                   R. Civ. P. 10(c); see also Solis–Ramirez v. U.S.
  legal conclusions”). In evaluating the sufficiency of a                   Dep't of Justice, 758 F.2d 1426, 1430 (11th Cir.
  plaintiff's pleadings, we make reasonable inferences in                   1985) (“Under Rule 10(c) Federal Rules of Civil
  Plaintiff's favor, “but we are not required to draw plaintiff's           Procedure, such attachments are considered part
                                                                            of the pleadings for all purposes, including a Rule
  inference.”    Aldana v. Del Monte Fresh Produce, N.A.,
                                                                            12(b)(6) motion.”). To the extent the complaint's
  Inc., 416 F.3d 1242, 1248 (11th Cir. 2005). Similarly,
                                                                            allegations conflict with the exhibit, the exhibit
  “unwarranted deductions of fact” in a complaint are not
  admitted as true for the purpose of testing the sufficiency               must control. See      Hoefling v. City of Miami,
                                                                            811 F.3d 1271, 1277 (11th Cir. 2016) (“A district
  of plaintiff's allegations. Id.; see also Iqbal, 556 U.S. at
                                                                            court can generally consider exhibits attached to a
  681 (stating conclusory allegations are “not entitled to be
                                                                            complaint in ruling on a motion to dismiss, and if
  assumed true”).
                                                                            the allegations of the complaint about a particular
                                                                            exhibit conflict with the contents of the exhibit
   Sinaltrainal v. Coca-Cola, 578 F.3d 1252, 1260 (11th
Cir. 2009), abrogated on other grounds by Mohamad v.                        itself, the exhibit controls.”) (citing Crenshaw v.
Palestinian Auth., 566 U.S. 449, 453 n.2, (2012). The                       Lister, 556 F.3d 1283, 1292 (11th Cir. 2009)).
Eleventh Circuit has endorsed “a ‘two-pronged approach’
in applying these principles: 1) eliminate any allegations             A. General Principles of Insurance Contracts
in the complaint that are merely legal conclusions; and 2)           “Under Florida law, an insurance policy is treated like a
where there are well-pleaded factual allegations, ‘assume            contract, and therefore ordinary contract principles govern
their veracity and then determine whether they plausibly give        the interpretation and construction of such a policy.”     Pac.
rise to an entitlement to relief.’ ” American Dental Ass'n v.        Emp'rs Ins. Co. v. Wausau Bus. Ins. Co., 2007 WL 2900452,
Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting           at *4 (M.D. Fla. Oct. 2, 2007) (citing Graber v. Clarendon
                                                                     Nat'l Ins. Co., 819 So. 2d 840, 842 (Fla. 4th DCA 2002)).
   Iqbal, 556 U.S. at 679).
                                                                     The interpretation of an insurance contract – including the
                                                                     question of whether an insurance provision is ambiguous –
                                                                     is a question of law. See id.; Travelers Indem. Co. of Illinois
                       III. ANALYSIS                                 v. Hutson, 847 So. 2d 1113 (Fla. 1st DCA 2003) (stating that
                                                                     whether an ambiguity exists in a contract is a matter of law).
Defendant seeks to dismiss Plaintiff's amended complaint
for three independent reasons. 5 First, Defendant argues that         *3 In addition, “[u]nder Florida law, insurance contracts
the insurance policy was never triggered because it excludes         are construed according to their plain meaning.” Garcia v.
any coverage for viruses, bacteria, or other microorganisms          Fed. Ins. Co., 473 F.3d 1131, 1135 (11th Cir. 2006) (quoting


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Malaube, LLC v. Greenwich Insurance Company, Slip Copy (2020)



   Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So.         provision.”    Hagen v. Aetna Cas. & Sur. Co., 675 So. 2d
2d 528, 532 (Fla. 2005)). The “terms of an insurance policy        963, 965 (Fla. 5th DCA 1996). Ultimately “in the absence of
should be taken and understood in their ordinary sense and         some ambiguity, the intent of the parties to a written contract
the policy should receive a reasonable, practical and sensible     must be ascertained from the words used in the contract,
interpretation consistent with the intent of the parties-not
                                                                   without resort to extrinsic evidence.”  Fireman's Fund Ins.
a strained, forced or unrealistic construction.” Siegle v.         Co. v. Tropical Shipping & Const. Co., 254 F.3d 987, 1003
Progressive Consumers Ins. Co., 819 So. 2d 732, 736 (Fla.          (11th Cir. 2001) (quoting Lee v. Montgomery, 624 So. 2d 850,
                                                                   851 (Fla. 1st DCA 1993)).
2002) (quoting Gen. Accident Fire & Life Assurance Corp.
v. Liberty Mut. Ins. Co., 260 So. 2d 249 (Fla. 4th DCA 1972));
                                                                   When the parties dispute coverage and exclusions under
see also   Gilmore v. St. Paul Fire & Marine Ins., 708 So.         a policy, a burden-shifting framework applies. “A person
2d 679, 680 (Fla. 1st DCA 1998) (“The language of a policy         seeking to recover on an insurance policy has the burden of
should be read in common with other policy provisions to           proving a loss from causes within the terms of the policy[,]
accomplish the intent of the parties.”).                           and if such proof of loss is made within the contract of
                                                                   insurance, the burden is on the insurer to establish that the
However, if there is more than one reasonable interpretation       loss arose from a cause that is excepted from the policy.”
of an insurance policy, an ambiguity exists and it “should be      U.S. Liab. Ins. Co. v. Bove, 347 So. 2d 678, 680 (Fla.
construed against the insurer.”    Pac. Emp'rs Ins., 2007 WL       3d DCA 1977) (alteration added; citations omitted). If the
                                                                   insurer is able to establish that an exclusion applies, the then
2900452, at *4 (citing      Purrelli v. State Farm Fire & Cas.     burden shifts back to the insured to prove an exception to the
Co., 698 So. 2d 618, 620 (Fla. 2d DCA 1997)). Where an             exclusion. See id.; see also IDC Const., LLC. v. Admiral Ins.
interpretation “involve[s] exclusions to insurance contracts,      Co., 339 F. Supp. 2d 1342, 1348 (S.D. Fla. 2004) (“When
the rule is even clearer in favor of strict construction against   an insurer relies on an exclusion to deny coverage, it has the
the insurer: exclusionary provisions which are ambiguous           burden of demonstrating that the allegations in the complaint
or otherwise susceptible to more than one meaning must be          are cast solely and entirely within the policy exclusions and
construed in favor of the insured.” Sphinx Int'l, Inc. v. Nat'l    are subject to no other reasonable interpretation.”). That is, “if
Union Fire Ins. Co. of Pittsburgh, Pa., 412 F.3d 1224, 1228        there is an exception to the exclusion, the burden once again
(11th Cir. 2005) (quoting State Farm Mut. Auto. Ins. Co. v.        is placed on the insured to demonstrate the exception to the
Pridgen, 498 So. 2d 1245, 1248 (Fla. 1986)). An insurance          exclusion.”     East Fla. Hauling, Inc. v. Lexington Ins. Co.,
policy must, of course, be ambiguous before it is subject
                                                                   913 So. 2d 673, 678 (Fla. 3d DCA 2005) (citing      LaFarge
to these rules. See   Taurus Holdings, Inc., 913 So. 2d at         Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1516 (11th Cir.
532 (“Although ambiguous provisions are construed in favor         1997)).
of coverage, to allow for such a construction the provision
must actually be ambiguous.”). An ambiguous policy must,
for example, have a genuine inconsistency, uncertainty, or            B. The Business Income Exclusion
ambiguity in meaning after the court has applied the ordinary       *4 Having set forth the relevant legal principles, Defendant's
                                                                   strongest argument is that Plaintiff's amended complaint fails
rules of construction. See    Deni Assocs. of Florida, Inc. v.
                                                                   to state a claim because the insurance policy only provides
State Farm Fire & Cas. Ins. Co.,711 So. 2d 1135 (Fla. 1998).
                                                                   coverage for the actual loss of business income if a direct
“Just because an operative term is not defined, it does not
                                                                   physical loss or damage to the property causes a suspension
necessarily mean that the term is ambiguous.” Amerisure Mut.
                                                                   to Plaintiff's operations:
Ins. Co. v. Am. Cutting & Drilling Co., 2009 WL 700246, at
*4 (S.D. Fla. Mar. 17, 2009) (citing     Swire Pac. Holdings,
Inc. v. Zurich Ins. Co., 845 So. 2d 161, 166 (Fla. 2003)).
                                                                                 We will pay for the actual loss of
                                                                                 Business Income you sustain due to
On the other hand, “if a policy provision is clear and
                                                                                 the necessary “suspension” of your
unambiguous, it should be enforced according to its terms
                                                                                 “operations” during the “period of
whether it is a basic policy provision or an exclusionary
                                                                                 restoration”. The “suspension” must


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
Malaube, LLC v. Greenwich Insurance Company, Slip Copy (2020)


             be caused by direct physical loss of or                loss or damage” suggests that the two terms are not the same,
             damage to property at premises which                   and that they must be distinct. If the terms were the same,
             are described in the Declarations and                  Plaintiff believes that it would render some component of the
             for which a Business Income Limit of                   insurance policy meaningless and undermine a fundamental
             Insurance is shown in the Declarations.                rule of Florida contract law. See, e.g., Westport Ins. Corp. v.
                                                                    Tuskegee Newspapers, Inc., 402 F.3d 1161, 1166 (11th Cir.
                                                                    2005) (“[A] court will attempt to give meaning and effect,
[D.E. 5-1 at 53]. The policy further provides coverage for          if possible, to every word and phrase in the contract, ... and
extra expenses during a period of restoration, but that also        a construction which neutralizes any provision of a contract
only applies if the insured property suffers direct physical loss   should never be adopted if the contract can be so construed
or damage:                                                          as to give effect to all the provisions.”) (quoting J. Appleman,
                                                                    Insurance Law and Practice § 7383 (1981)).
  Extra Expense Coverage is provided at the premises
  described in the Declarations only if the Declarations show        *5 Plaintiff also states that the Florida Emergency Orders
  that Business Income Coverage applies at that premises.           caused a direct physical loss because they forced Plaintiff to
                                                                    close its indoor dining to mitigate the spread of COVID-19.
  Extra Expense means necessary expenses you incur during
                                                                    As support, Plaintiff references several state and federal court
  the “period of restoration” that you would not have incurred
                                                                    opinions – some of which date back to the 1970s – with a
  if there had been on direct physical loss or damage to
                                                                    contention that these are the “better reasoned cases” in the
  property caused by or resulting from a Coverage Cause of
                                                                    ongoing debate and that they are consistent with Florida law.
  Loss.
                                                                    Plaintiff then asserts, with a reference to several other cases,
Id. at 53.                                                          that the inability to use the intended purpose of a business
                                                                    constitutes a direct physical loss because Plaintiff had no
Defendant argues that Plaintiff has failed to state a claim         option other than to close the indoor dining section of its
because there are no allegations that the insured property          restaurant. Thus, Plaintiff equates the closure of its indoor
has ever suffered a direct physical loss or damage. Instead,        dining to a physical loss because the business could no longer
Plaintiff alleges that two Florida Emergency Orders limited         operate for its intended purpose.
the full use of its restaurant and that, as a result, Plaintiff
suffered significant businesses losses. [D.E. 5 at ¶¶ 13-14         To begin, Plaintiff's response is, in many respects, unhelpful
(“On March 17, 2020, Miami-Dade Mayor, Carlos Gimenez,              because it is conclusory and fails to put forth any substantive
signed an order to close all restaurants for dining in and          reasons in support of its position. Plaintiff makes assertions,
only permitting takeout and delivery. On March 20, 2020,            for example, that physical damage is different from physical
the Florida Governor, Ron DeSantis, issued an executive             loss and then follows that statement with a string cite of
order closing all onsite dining at restaurants”) ]. Defendant       parentheticals with no explanation as to how any of the cases
also states that the amended complaint concedes that the            are relevant. Plaintiff complicates matters further when it
Florida Emergency Orders were issued in response to the             references cases, some of which are decades old, across the
COVID-19 pandemic and entirely unrelated to any physical            country (including Michigan, Minnesota, and California) but
loss or damage to Plaintiff's property. See id. at 18 (“The         then fails to offer any analysis whatsoever. Plaintiff just leaves
Government Shutdowns that interfered with [Plaintiff’]              it for the Court to examine these cases, and to do the work that
access to its business came as a result of the COVID-19             Plaintiff should have done in the first place. That is, Plaintiff
pandemic.”). Because Plaintiff's allegations seek coverage for      invites the Court to develop its own argument and determine
pure economic losses stemming with no connection to any             which of these cases (1) are relevant to Florida law, (2) are
physical loss or damage, Defendant reasons that Plaintiff's         applicable to the insurance policy in this case, (3) offers a
amended complaint must be dismissed.                                persuasive distinction between physical loss and damage, and
                                                                    (4) are analogous to the partial closure of a business. Hence,
Plaintiff's response is that there is an ongoing debate in both     Plaintiff's response is largely unpersuasive. See United States
state and federal courts on the meaning of “direct physical         Liab. Ins. Co. v. Bove, 347 So. 2d 678, 680 (Fla. 3rd DCA
loss” and “direct physical damage.” Plaintiff contends, for         1977) (stating that a party claiming coverage has the burden
example, that the use of the “or” in the phrase “direct physical    of proof to establish that coverage exists).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                4
Malaube, LLC v. Greenwich Insurance Company, Slip Copy (2020)


                                                                  The defendants moved to dismiss because – with the policies
Putting aside this problem, Plaintiff argues that physical loss   requiring either a direct physical loss or damage – the
does not require structural alteration and that a property's      plaintiffs could not recover unless there was an actual,
inability to operate with its intended purpose (i.e. the          tangible, permanent, or physical alteration to the insured
operation of both its indoor and outdoor dining sections)         properties. The district court rejected that argument, however,
falls within the insurance policy's coverage. The policy does     because “loss” and “damage” could not be conflated with
not define “physical loss” or “physical damage.” However,         the “or” separated between them. Instead, the court had to
“[t]he mere failure to provide a definition of a term involving   “give meaning to both terms,” to avoid the other from being
                                                                  superfluous. Studio 417, Inc., 2020 WL 4692385, at *5 (citing
coverage does not render the term ambiguous.”      Those
Certain Underwriters at Lloyd's London v. Karma Korner,              Nautilus Grp., Inc. v. Allianz Global Risks US, 2012 WL
LLC, 2011 WL 1150466, at *2 (M.D. Fla. 2011) (citation            760940, at * 7 (W.D. Wash. Mar. 8, 2012) (stating that “if
omitted). When a policy does not define a term, the plain         ‘physical loss’ was interpreted to mean ‘damage,’ then one or
and generally accepted meaning should be applied. See             the other would be superfluous”)).
   Evanston Ins. Co. v. S & Q Prop. Inv., LLC, 2012 WL
                                                                  The district court then referenced several decisions where
4855537, at *2 (S.D. Fla. 2012).
                                                                  courts have recognized that, absent a physical alteration, a
                                                                  physical loss may occur when a property is uninhabitable or
Defendant argues that, under the plain meaning of the word
                                                                  substantially unusable for its intended purpose. Studio 417,
“physical”, Plaintiff has not alleged coverage for any loss
because, by definition, the policy excludes losses that are       Inc., 2020 WL 4692385, at *5 (citing      Port Auth. of New
intangible. See, e.g., 10A Couch On Insurance § 148.46 (3d        York and New Jersey v. Affiliated FM Ins. Co., 311 F.3d
Ed. 2019) (“[T]he requirement that the loss be ‘physical,’        226, 236 (3d Cir. 2002) (affirming the denial of coverage
given the ordinary definition of that term, is widely held        but recognizing that “[w]hen the presence of large quantities
to exclude losses that are intangible or incorporeal, and,        of asbestos in the air of a building is such as to make the
thereby to preclude any claim against the property insurer        structure uninhabitable and unusable, then there has been a
when the insured merely suffers a detrimental economic
                                                                  distinct [physical] loss to its owner”);     Prudential Prop. &
impact unaccompanied by a distinct, demonstrable, physical
                                                                  Cas. Ins. Co. v. Lilliard-Roberts, 2002 WL 31495830, at *
alteration of the property.”). This is persuasive, in some
                                                                  9 (D. Or. June 18, 2002) (citing case law for the proposition
respects, because courts in our district have found that “[a]
                                                                  that “the inability to inhabit a building [is] a ‘direct, physical
direct physical loss ‘contemplates an actual change in insured
property then in a satisfactory state, occasioned by accident     loss’ covered by insurance”);     General Mills, Inc. v. Gold
or other fortuitous event directly upon the property causing      Medal Ins. Co., 622 N.W.2d 147, 152 (Minn. Ct. App. 2001)
it to become unsatisfactory for future use or requiring that      (“We have previously held that direct physical loss can exist
repairs be made to make it so.’ ” Mama Jo's, Inc. v. Sparta       without actual destruction of property or structural damage
Ins. Co., 2018 WL 3412974, at *9 (S.D. Fla. June 11, 2018)        to property; it is sufficient to show that insured property
(quoting MRI Healthcare Ctr. of Glendale, Inc. v. State Farm      is injured in some way.”)); see also       Murray v. State
Gen. Ins. Co., 187 Cal. App. 4th 766, 779 (2010)), aff'd, 2020    Farm Fire & Cas. Co., 203 W.Va. 477, 509 (1998) (holding
WL 4782369 (11th Cir. Aug. 18, 2020).                             policyholders to suffer a “direct physical loss” when their
                                                                  homes were rendered uninhabitable due to threat of rockfall);
 *6 While neither party cited a binding decision on the
meaning of “direct physical loss” or “direct physical damage”        W. Fire Ins. Co. v. First Presbyterian Church, 165 Colo.
under Florida law, a case that addresses many of the              34, 437 P.2d 52, 55 (1968) (holding that the policyholder
arguments presented is a district court's recent decision in      suffered “direct physical loss” when “the accumulation of
Studio 417, Inc. v. Cincinnati Ins. Co., 2020 WL 4692385, at      gasoline around and under the [building caused] the premises
*4 (W.D. Mo. Aug. 12, 2020). There, the plaintiffs purchased      to become so infiltrated and saturated as to be uninhabitable,
insurance policies for their hair salons and restaurants. The     making further use of the building highly dangerous”).
policies provided coverage for physical losses or physical
damages, and the plaintiffs argued that they should recover       The court also acknowledged that there were cases where
the insurance proceeds as a result of the Covid-19 pandemic.      an actual alteration was required to show a “physical loss,”
                                                                  but distinguished those on the basis that they were, for


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Malaube, LLC v. Greenwich Insurance Company, Slip Copy (2020)


the most part, decided on a motion for summary judgment,                This case is materially different because Plaintiff has not
                                                                        alleged any physical harm. There is no allegation, for
factually dissimilar, or non-binding. Id. (citing     Source
                                                                        example, that COVID-19 was physically present on the
Food Tech., Inc. v. U.S. Fid. & Guar. Co., 465 F.3d 834, 838
                                                                        premises. Instead, Plaintiff only alleges that two Florida
(8th Cir. 2006)(affirming the denial of insurance coverage
                                                                        Emergency Orders forced the closure of its restaurant. And, as
on a motion for summary judgment and under Minnesota
                                                                        stated earlier, courts have found this to be insufficient to state
law)); Mama Jo's, Inc., 2018 WL 3412974, at *8 (granting
                                                                        a claim because there must be some allegation of actual harm:
summary judgment in favor of the insurance company
because the plaintiff could not “show that there was any
suspension of operations caused by ‘physical damage.’ ”)
                                                                                     The critical policy language here
(citing    Ramada Inn Ramogreen, Inc. v. Travelers Indem.                            —“direct physical loss or damage”—
Co. of Am., 835 F.2d 812, 814 (11th Cir. 1988)) (“[R]ecovery                         similarly, and unambiguously, requires
is intended when the loss is due to inability to use the premises                    some form of actual, physical damage
where the damage occurs.”). 6                                                        to the insured premises to trigger
                                                                                     loss of business income and extra
6                                                                                    expense coverage. [Plaintiff] simply
        In Source Food, the insured's beef was not allowed
        to cross from Canada into the United States because                          cannot show any such loss or damage
        of an embargo related to mad cow disease. The                                to the 40 Wall Street Building as a
        insured was therefore unable to fill orders and had                          result of either (1) its inability to
        to find a new supplier. The insured sought coverage                          access its office from October 29 to
        based on a provision requiring “direct physical loss                         November 3, 2012, or (2) Con Ed's
        to property,” but the district court denied coverage                         decision to shut off the power to the
        and the Eighth Circuit affirmed, explaining that:                            Bowling Green network. The words
           Although Source Food's beef product in the                                “direct” and “physical,” which modify
           truck could not be transported to the United                              the phrase “loss or damage,” ordinarily
           States due to the closing of the border to                                connote actual, demonstrable harm of
           Canadian beef products, the beef product on                               some form to the premises itself, rather
           the truck was not—as Source Foods concedes                                than forced closure of the premises
           —physically contaminated or damaged in any                                for reasons exogenous to the premises
           manner. To characterize Source Food's inability                           themselves, or the adverse business
           to transport its truckload of beef product across                         consequences that flow from such
           the border and sell the beef product in the United                        closure.
           States as direct physical loss to property would
           render the word ‘physical’ meaningless.
                                                                        Newman Myers Kreines Gross Harris, P.C. v. Great Northern
            Source Food Tech., Inc., 465 F.3d at 838.
                                                                        Ins. Co., 17 F. Supp. 3d 323, 331 (S.D.N.Y. 2014).
 *7 In light of these decisions, the district court denied the
defendant's motion to dismiss because the plaintiffs alleged            Plaintiff's allegations are insufficient to state a claim for
that COVID-19 was a highly contagious virus that was                    an entirely separate reason because, when we examine the
physically present in viral fluid particles and deposited on            language of the insurance policy, “direct physical” modifies
surfaces and objects. The plaintiffs further alleged that the           both “loss” and “damage.” That means that any “interruption
physical substance was on the premises and caused them                  in business must be caused by some physical problem with
to cease or suspend operations. That is, “[r]egardless of the           the covered property ... which must be caused by a ‘covered
allegations in ... other cases, Plaintiffs ... plausibly alleged that   cause of loss.’ ” Philadelphia Parking Authority v. Federal
COVID-19 particles attached to and damaged their property,              Ins. Co., 385 F. Supp. 2d 280, 288 (S.D.N.Y. 2005); see also
which made their premises unsafe and unusable.” Studio 417,
                                                                           United Airlines, Inc. v. Ins. Co. of State of Pa., 385 F.
Inc., 2020 WL 4692385, at *6. And that was “enough to
survive a motion to dismiss.” Id.                                       Supp. 2d 343, 349 (S.D.N.Y. 2005), aff'd 439 F.3d 128 (2d
                                                                        Cir. 2006) (“The inclusion of the modifier ‘physical’ before



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
Malaube, LLC v. Greenwich Insurance Company, Slip Copy (2020)


‘damages’ ... supports [defendant's] position that physical        Aug. 18, 2020), is also consistent with our interpretation
damage is required before business interruption coverage is        of Florida law. There, the plaintiff owned and operated
paid.”).                                                           a restaurant and, from December 2013 until June 2015,
                                                                   there was roadway construction in its general vicinity. The
Florida's appellate courts are in agreement with this              construction generated dust and debris, requiring the plaintiff
interpretation. The Third District has found, for instance, that   to perform daily cleanings. Although the restaurant was open
a “loss” constitutes a diminution of value and that, with the      every day during the roadwork, customer traffic decreased
modifiers “direct” and “physical,” the alleged damage must         and the business suffered an economic loss. The plaintiff
be actual:                                                         was insured under a policy, which included coverage for loss
                                                                   of business. This policy covered “direct physical loss of or
                                                                   damage to Covered Property ... caused by or resulting from
             A “loss” is the diminution of value                   any Covered Cause of Loss.” Id. at *1 (citation and quotation
             of something, and in this case, the                   marks omitted). The plaintiff submitted a claim to the insurer
             ‘something’ is the insureds’ house or                 on the basis that dust and debris caused a loss in business. The
             personal property. Loss, Black's Law                  insurer denied that claim because the proof of loss form failed
             Dictionary (10th ed. 2014). “Direct”                  to reflect the existence of any physical damage (and it was
             and “physical” modify loss and impose                 questionable whether a direct physical loss occurred). Thus,
             the requirement that the damage be                    the insurer concluded that plaintiff's claim was not covered
             actual. Examining the plain language                  under the policy.
             of the insurance policy in this case,
             it is clear that the failure of the drain             After finding no error in the district court's decision to exclude
             pipe to perform its function constituted              several of the plaintiff's experts, the Eleventh Circuit found
             a “direct” and “physical” loss to the                 that the plaintiff failed to show any evidence of direct physical
             property within the meaning of the                    loss or damage. The plaintiff alleged that his insurance claim
             policy.                                               had two components: one for cleaning the restaurant and
                                                                   another for the loss of business income. In determining
                                                                   whether coverage existed, the Court looked to the same
                                                                   Florida decisions we referenced above and found that “direct
Homeowners Choice Prop. & Cas. v. Miguel Maspons, 211
                                                                   physical loss” is defined as a diminution in value and that the
So. 3d 1067, 1069 (Fla. 3rd DCA 2017); see also Vazquez v.
                                                                   modifiers “direct” and “physical” “imposed the requirement
Citizens Prop. Ins. Corp., 2020 WL 1950831, at *3 (Fla. 3rd
                                                                   that the damage be actual.” Id. (citing Homeowners Choice
DCA Mar. 18, 2020) (“Consistent with this plain meaning,
                                                                   Prop. & Cas., 211 So. 3d at 1069; Vazquez, 2020 WL
the trial court determined that the ‘insured loss’ is the
                                                                   1950831, at *3).
property that was actually damaged.”); Columbiaknit, Inc.
v. Affiliated FM Ins. Co., 1999 WL 619100, at *7 (D. Or. Aug.      The Court then examined whether coverage existed for the
4, 1999) (holding that a policyholder could not recover under      cleaning claim because the plaintiff's public adjuster testified
a policy requiring “physical loss” unless the claimed mold         that cleaning and painting was all that was required. In fact,
physically and demonstrably damaged the insured property);         there was no need for the removal or replacement of any items
MRI Healthcare Ctr. of Glendale, Inc., 187 Cal. App. 4th at        during the construction. The Eleventh Circuit found that,
779 (“A direct physical loss contemplates an actual change         based on the evidence that the district court considered, the
in insured property then in a satisfactory state, occasioned by    cleaning claim did not constitute a direct physical loss because
accident or other fortuitous event directly upon the property      these expenses are merely economic losses. Id. at *8 (“We
causing it to become unsatisfactory for future use or requiring    conclude that the district court correctly granted summary
that repairs be made to make it so.”) (internal quotation marks    judgment on Berries’ cleaning claim because, under Florida
and citation omitted);   Mastellone v. Lightning Rod Mut.          law, an item or structure that merely needs to be cleaned has
Ins. Co., 175 Ohio App. 3d 23, 42 (Ohio Ct. App. 2008).            not suffered a ‘loss’ which is both ‘direct’ and ‘physical.’
                                                                   ”) (citing Maspons, 211 So. 3d at 1069 (recognizing that
 *8 The Eleventh Circuit's decision in Mama Jo's Inc.              “damage [must] be actual”); Vazquez, 2020 WL 1950831, at
v. Sparta Ins. Co., 2020 WL 4782369, at *1 (11th Cir.              *3 (same)); see also      Universal Image Prods., Inc. v. Fed.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
Malaube, LLC v. Greenwich Insurance Company, Slip Copy (2020)


Ins. Co., 475 F. App'x 569, 573 (6th Cir. 2012) (“[C]leaning ...    Therefore, under no definition of “direct physical loss or
expenses ... are not tangible, physical losses, but economic        damage” has Plaintiff stated a claim where coverage exists
losses.”); MRI Healthcare Ctr. of Glendale, Inc., 187 Cal.          under this insurance policy.
App. 4th at 779 (“A direct physical loss ‘contemplates an
                                                                    Although unnecessary to the disposition of the motion to
actual change in insured property.”); AFLAC Inc. v. Chubb
                                                                    dismiss, other provisions of the insurance policy support
& Sons, Inc., 260 Ga. App. 306, 307 (2003) (same).
                                                                    the same interpretation. Take, for instance, the “Business
                                                                    Income” and “Extra Expense” provisions where it provides
The Eleventh Circuit also agreed with the district court, with
                                                                    coverage for Plaintiff's operations during a “period of
respect to the business loss claim, because that too required
                                                                    restoration.” [D.E. 5-1 at 53]. A “period of restoration”
that a suspension of operations be caused by direct physical
                                                                    is defined in the policy as beginning “(1) 72 hours after
loss or damage to the property. Yet, the plaintiff failed to put
                                                                    the time of direct physical loss or damage for Business
forward any evidence that it suffered a direct physical loss or
                                                                    Income Coverage; or (2) [i]mmediately after the time of direct
damage during the policy period. And in the absence of any
                                                                    physical loss or damage for Extra Expenses Coverage[.]” Id.
evidence of actual damage, the Eleventh Circuit concluded
                                                                    at 61. The policy then states that this “period of restoration”
that the district court was correct in granting the insurer's
                                                                    “[e]nds on the earlier of (1) [t]he date when the property at
motion for summary judgment.
                                                                    the described premises should be repaired, rebuilt or replaced
                                                                    with reasonable speed and similar quality; or (2) [t]he date
When comparing Mama Jo's to the allegations in this case,
                                                                    when business is resumed at a new permanent location.” Id.
Plaintiff's allegations are far weaker. Although the plaintiff in
                                                                    (emphasis added).
Mama Jo's failed to put forth any evidence that his cleaning
claim constituted a direct physical loss, he at least alleged
                                                                    “The words ‘repair’ and ‘replace’ contemplate physical
that there was a physical intrusion (i.e. dust and debris) into
                                                                    damage to the insured premises as opposed to loss of use of
his restaurant. Plaintiff has done nothing similar in this case.
                                                                    it.” Newman Myers Kreines Gross Harris, P.C., 17 F. Supp.
Plaintiff merely claims that two Florida Emergency Orders
closed his indoor dining. But, for the reasons already stated,      3d at 332 ( United Airlines, 385 F. Supp. 2d at 349 (policy
this cannot state a claim because the loss must arise to actual     language limiting coverage “for only such length of time
damage. And it is not plausible how two government orders           [needed] to rebuild, repair or replace such part of the Insured
meet that threshold when the restaurant merely suffered             Location(s) as has been damaged or destroyed” supports the
economic losses – not anything tangible, actual, or physical.       notion that “physical damage is required before business
                                                                    interruption coverage is paid”); Philadelphia Parking Auth.,
 *9 As a last ditch effort, Plaintiff suggests that we should       385 F. Supp. 2d at 287 (“ ‘Rebuild,’ ‘repair’ and ‘replace’ all
adopt a more expansive definition of “direct physical loss or       strongly suggest that the damage contemplated by the Policy
damage,” so that coverage could apply if the property is either     is physical in nature.”)). This means that, if we construe
                                                                    “direct physical loss or damage” to require actual harm, it
uninhabitable or substantially unusable. See, e.g.,          Port
                                                                    gives effect to the other provisions in the policy. And that
Auth. of New York & New Jersey, 311 F.3d at 236 (“When the
                                                                    is exactly what Florida law requires us to do so that no
presence of large quantities of asbestos in the air of a building
                                                                    section of the insurance policy is left meaningless. See Aucilla
is such as to make the structure uninhabitable and unusable,
                                                                    Area Solid Waste Admin. v. Madison Cty., 890 So. 2d 415,
then there has been a distinct loss to its owner.”). Assuming
                                                                    416–17 (Fla. 1st DCA 2004) (“Pursuant to the principles
we were inclined to ignore both Eleventh Circuit and Florida
                                                                    of contract construction, we must construe the provisions
precedent, Plaintiff still fails to state a claim because – even
                                                                    of a contract in conjunction with one another so as to give
under an expanded definition – there are no allegations that
                                                                    reasonable meaning and effect to all of the provisions.”)
the restaurant was uninhabitable or substantially unusable.
Plaintiff only alleges that the government forced it to close       (citing   Hardwick Properties, Inc. v. Newbern, 711 So. 2d
its indoor dining to contain the spread of COVID-19. The            35, 40–41 (Fla. 1st DCA 1998)). And making matters worse,
government permitted Plaintiff to continue its takeout and          the policy further provides that the period of restoration
delivery services. While Plaintiff never makes clear whether        “does not include any increased period required due to the
it undertook either of these options, the government never          enforcement of any ordinance or law that ... [r]egulates the
made the restaurant uninhabitable or substantially unusable.        construction, use or repair ... of any property[.]” [D.E. 5-1



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
Malaube, LLC v. Greenwich Insurance Company, Slip Copy (2020)


                                                                   *10 Pursuant to Local Magistrate Rule 4(b) and Fed. R.
at 61]. Thus, if there was any lingering doubt on whether a
                                                                  Civ. P. 73, the parties have fourteen (14) days from service
loss of use for pure economic reasons could be recoverable
                                                                  of this Report and Recommendation within which to file
under the policy, the other provisions of the policy put
                                                                  written objections, if any, with the District Judge. Failure
that uncertainty to bed. Accordingly, Defendant's motion to
dismiss should be GRANTED.                                        to timely file objections shall bar the parties from de novo
                                                                  determination by the District Judge of any factual or legal
                                                                  issue covered in the Report and shall bar the parties from
                                                                  challenging on appeal the District Judge's Order based on
                    IV. CONCLUSION                                any unobjected-to factual or legal conclusions included in the

For the foregoing reasons, the Court RECOMMENDS that              Report.     28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see,
Defendant's motion to dismiss be GRANTED. If viable under         e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2,
Rule 11, any amended complaint should be filed within (14)        2017); Cooley v. Commissioner of Social Security, 2016 WL
fourteen days from the date the District Judge adopts this        7321208 (11th Cir. Dec. 16, 2016).
Report and Recommendation. 7
                                                                  DONE AND SUBMITTED in Chambers at Miami, Florida,
7                                                                 this 26th day of August, 2020.
       Because Plaintiff's complaint fails for the reasons
       stated above, we offer no opinion on Defendant's
       remaining arguments. To the extent Plaintiff files         All Citations
       an amended complaint, it should ensure that it can
       survive any other exclusion that may exist under           Slip Copy, 2020 WL 5051581
       the policy.


End of Document                                               © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
